Exhibit 10.11      Form of Conversion Agreement and General Release dated April
30, 2013, between Digital Creative Development Corporation and Lieyrissjodurinn
Hlif. (6)

 



CONVERSION AGREEMENT AND GENERAL RELEASE

This Conversion Agreement and General Release (this “Agreement”) is made and
entered into this 30th day of April, 2013 (the “Effective Date”), by and among
Digital Creative Development Corporation, a Utah corporation (“DCDC” or the
“Company”) located at 720 Fifth Avenue, New York, NY 10019, and Lieyrissjodurinn
Hlif (“Preferred Holder”) located at Borgartun 18, 105 Reykjavik, Iceland. DCDC
and the Preferred Holder are hereinafter sometimes referred to individually as a
“Party” and collectively as the “Parties.”

 

 

RECITALS:

WHEREAS, Preferred Holder is the holder of Preferred Shares Series C originally
issued by DCDC in the aggregate principal amount of $150,000 (the “Preferred
Shares”);

WHEREAS, Preferred Holder, the other holders of DCDC’s Preferred Shares
(together with the Preferred Shares, the “Investor Preferred Shares”) and DCDC
wish to convert the entire principal amount of the Preferred Shares and all
accrued and unpaid interest thereon of $198,338 into shares of common stock
(“Common Stock”) of DCDC (such conversion is hereinafter referred to as the
“Conversion”), upon the terms and subject to the conditions set forth in this
Agreement; and

WHEREAS, upon the Conversion, the Preferred Shares shall be extinguished and
cancelled and all remaining outstanding obligations of DCDC under the Preferred
Shares shall be terminated.

 

 

AGREEMENT

NOW THEREFORE, in consideration of the premises, mutual covenants,
understandings and agreements contained in this Agreement and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and in complete settlement all of the parties' claims against each
other, is the Parties hereby agree as follows:

1. Incorporation of Recitals. The Parties hereby agree and acknowledge that all
of the Recitals set forth hereinabove are true, complete and correct in every
respect and hereby incorporate said Recitals into this Agreement by this
reference.

2. Conversion of Preferred Shares. Effective as of the Effective Date, the
entire principal amount of the Preferred Shares and all accrued and unpaid
interest thereon shall be converted into 4,070,700 shares of Common Stock. Such
conversion is hereinafter referred to as the “Conversion,” and the shares of
Common Stock to be received upon such Conversion, and any shares of Common Stock
to be hereafter received in respect of such shares by way of a stock dividend,
stock split, subdivision, reclassification or combination (as contemplated by
Section 3(a) and Section 3(b)) are hereinafter referred to as the “Conversion
Shares.” On the Effective Date, Preferred Holder shall deliver the original
Preferred Shares to DCDC for Conversion, and within five business days following
the Effective Date, DCDC shall deliver to Preferred Holder one or more
certificates representing the Conversion Shares, free and clear of any liens or
other encumbrances. The Conversion shall be effective as of 11:59 p.m. on the
Effective Date.

3. Adjustment of the Conversion Price. The Conversion Price shall be adjusted
from time to time as follows:

 

(a) Issuances of Common Stock. If between the date hereof and the Effective Date
DCDC shall pay or make a dividend or other distribution on its Common Stock
consisting exclusively of, or shall otherwise issue, Common Stock or securities
convertible into or exercisable for Common Stock or rights, options or warrants
entitling the holders thereof to subscribe for or purchase Common Stock
(including without limitation the issuance of options or other equity securities
under any equity compensation plan or agreement of DCDC), the Conversion Price
in effect at the close of business on the date fixed for the determination of
stockholders entitled to receive such securities, rights or warrants or for such
issuance shall be reduced by multiplying such Conversion Price by a fraction, of
which the numerator shall be the number of Fully-Diluted Shares (as defined
below) outstanding at the close of business on the date fixed for such
determination (but prior to such issuance) and the denominator shall be such
number of Fully-Diluted Shares plus the number of shares of Common Stock so
issued, offered for subscription or purchase or issuable upon conversion or
exercise of the securities included in such issuance, dividend or other
distribution, such reduction to become effective immediately prior to the
opening of business on the day following the date fixed for such determination
or for such issuance; provided, however, that no such adjustment shall be made
upon the issuance of shares of Common Stock or securities convertible into or
exercisable for Common Stock, in connection with (1) the exercise of options
pursuant to an equity incentive or similar compensation plan or (2) the
conversion or exercise of any other convertible or derivative security the grant
or issuance of which security previously resulted in a reduction of the
Conversion Price hereunder. For the purposes of this subparagraph (i), the
number of Fully-Diluted Shares at any time shall not include shares held in the
treasury of DCDC. For purposes of this subparagraph (i), the issuance of rights
or warrants to subscribe for or purchase stock or securities convertible into or
exchangeable for Common Stock shall be deemed to be the issuance of rights,
options or warrants to purchase the Common Stock into which such stock or
securities are convertible or exercisable. In case any securities or rights,
options or warrants referred to in this subparagraph (i) in respect of which an
adjustment shall have been made shall expire unexercised within 45 days after
the same shall have been distributed or issued by DCDC, the Conversion Price
shall be readjusted at the time of such expiration to the Conversion Price that
would have been in effect if no adjustment had been made on account of the
distribution or issuance of such expired rights, options or warrants.
“Fully-Diluted Shares” means the number of shares of Common Stock issued and
outstanding assuming the exercise of all outstanding options, warrants and
rights to acquire, and the conversion of any securities convertible or
exercisable into, Common Shares (including all Investor Preferred Shares),
whether or not then vested, convertible or exercisable.

(b) Stock Splits, Subdivisions, Reclassifications or Combinations. In case
outstanding shares of Common Stock shall be subdivided or reclassified into a
greater number of shares of Common Stock, the Conversion Price in effect at the
close of business on the day upon which such subdivision or reclassification
becomes effective shall be proportionately reduced, and conversely, in case
outstanding shares of Common Stock shall each be combined or reclassified into a
smaller number of shares of Common Stock, the Conversion Price in effect at the
close of business on the day upon which such combination or reclassification
becomes effective shall be proportionately increased, such reduction or
increase, as the case may be, to become effective immediately prior to the
opening of business on the day following the day upon which such subdivision or
combination becomes effective.

(c) Common Stock. For the purposes of this Agreement, the term “Common Stock”
shall mean (x) (i) the Common Stock or (ii) any other class of stock resulting
from successive changes or reclassifications of such Common Stock consisting
solely of changes in par value or from no par value to par value, or from par
value to no par value and (y) any securities having economic terms similar to
the Common Stock. In the event that at any time as a result of an adjustment
made pursuant to the provisions of this Section 3, the holder shall become
entitled to receive any shares of DCDC other than Common Stock, thereafter the
number of such other shares so receivable upon conversion of this Preferred
Shares shall be subject to adjustment from time to time in a manner and on terms
as nearly equivalent as practicable to the provisions with respect to the Common
Stock contained in this Section 3, and the other provisions of this Agreement
with respect to the Common Stock shall apply on like terms to any such other
shares.

(d) Reservation of Shares. The Company shall at all times reserve and keep
available, free from preemptive rights, out of its authorized but unissued
stock, for the purpose of effecting the conversion or redemption of the Investor
Preferred Shares, such number of its duly authorized Common Stock as shall from
time to time be sufficient for the conversion of all outstanding Investor
Preferred Shares into Common Stock at any time. The Company shall, from time to
time and in accordance with the Utah law, cause the authorized number of Common
Shares to be increased if the aggregate of the number of authorized Common
Shares remaining unissued and the issued Common Shares reserved for issuance in
any other connection shall not be sufficient for the conversion of all
outstanding (and issuable as set forth above) Investor Preferred Shares into
Common Stock at any time.

4. Incidental Registration.



(a) Right to Include Conversion Shares. If at any time from and after the date
hereof the Company proposes to register any of its Common Stock under the
Securities Act of 1933, as amended (the “Securities Act”) (other than any
registration of public sales or distributions solely by and for the account of
the Company of securities issued (x) pursuant to any employee benefit or similar
plan or any dividend reinvestment plan or (y) in any acquisition by the
Company), either in connection with a primary offering for cash for the account
of the Company or a secondary offering for the amount of any holders of the
Company’s securities (in each case, an “Incidental Registration”), the Company
shall, each time it intends to effect such a registration, give written notice
to all holders of Conversion Shares at least ten (10) but no more than thirty
(30) business days prior to the expected initial filing of a registration
statement with the SEC pertaining thereto (an “Incidental Registration
Statement”), informing such holders of its intent to file such Incidental
Registration Statement, the expected filing date, and of the holders’ rights to
request the registration of certain Conversion Shares held by the holders under
this Section 4(a) (the “Company Notice”). Upon the written request of any holder
made within seven (7) Business Days after any such Company Notice is given
(which request shall specify the Conversion Shares intended to be disposed of by
such holder and the intended method of distribution thereof), the Company will
use all reasonable efforts to effect the registration under the Securities Act
of all Conversion Shares that the Company has been so requested to register by
such holders to the extent required to permit the disposition (in accordance
with the intended methods of distribution thereof or, in the case of a
registration which is intended to effect a primary offering for cash for the
account of the Company, in accordance with the Company’s intended method of
distribution) of the Conversion Shares so requested to be registered, including,
if necessary, by filing with the Securities and Exchange Commission (the “SEC”)
a post-effective amendment or a supplement to the Incidental Registration
Statement or the related prospectus or any document incorporated therein by
reference or by filing any other required document or otherwise supplementing or
amending the Incidental Registration Statement, if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Incidental Registration Statement or by the Securities Act, any
state securities or blue sky laws, or any rules and regulations thereunder;
provided, however, that if, at any time after giving written notice of its
intention to register any securities and prior to the effective date of the
Incidental Registration Statement filed in connection with such registration,
the Company shall determine for any reason not to register or to delay
registration of such securities, the Company may, at its election, give written
notice of such determination to each holder of Conversion Shares and, thereupon,
(A) in the case of a determination not to register, the Company shall be
relieved of its obligation to register any Conversion Shares in connection with
such registration (but not from its obligation to pay the Registration Expenses
(as defined below) incurred in connection therewith), and (B) in the case of a
determination to delay such registration, the Company shall be permitted to
delay registration of any Conversion Shares requested to be included in such
Incidental Registration Statement for the same period as the delay in
registering such other securities.

(b) Priority in Incidental Registrations. If a registration pursuant to this
Section 4 involves an underwritten offering of the securities so being
registered, whether or not for sale for the account of the Company, and the sole
underwriter or the lead managing underwriter, as the case may be, of such
underwritten offering shall advise the Company on or before the date two days
prior to the date then scheduled for such offering that, in its opinion, the
amount of securities (including Conversion Shares) requested to be included in
such registration exceeds the amount that can be sold in (or during the time of)
such offering without adversely affecting the distribution of the securities
being offered, then the Company shall be required to include in such
registration, unless the managing underwriter shall otherwise specify (which
specification may not adversely affect any holder relative to any other holder),
first, all the securities entitled to be sold pursuant to such Incidental
Registration Statement without reference to the incidental registration rights
of any holder of Conversion Shares or any other shares of capital stock of the
Company, and second a number of Conversion Shares to be allocated pro rata on
the basis of the number of Conversion Shares beneficially owned at that time by
all the holders requesting to participate in the underwritten offering and
included in such request (based on the number of shares of fully diluted Common
Stock represented by or that may be acquired upon exercise of such Conversion
Shares) or on such other basis as shall be agreed among the holders; provided,
however, that in the event the Company will not, by virtue of this paragraph,
include in any such registration all of the Conversion Shares of any holder
requested to be included in such registration, such holder may, upon written
notice to the Company given within three (3) days of the time such holder first
is notified of such matter, reduce the amount of Conversion Shares it desires to
have included in such registration, whereupon only the Conversion Shares, if
any, it desires to have included will be so included and the holders not so
reducing shall be entitled to a corresponding increase in the amount of
Conversion Shares to be included in such registration.

(c) Expenses. The Company agrees to pay all Registration Expenses in connection
with each of the registrations requested pursuant to Section 4. All Selling
Expenses (as defined below) relating to securities registered on behalf of
holders shall be borne by the holders of securities included in such
registration pro rata on the basis of the number of Conversion Shares so
registered.

(d) Effective Registration Statement; Suspension. A Registration Statement
pursuant to Section 4 shall not be deemed to have become effective (and the
related registration will not be deemed to have been effected) unless it has
been declared effective by the SEC, prior to a request by the holders of a
majority of the Conversion Shares included in such registration that such
Registration Statement be withdrawn; provided, however, that if, after it has
been declared effective, the offering of any Conversion Shares pursuant to such
Registration Statement is interfered with by any stop order, injunction or other
order or requirement of the SEC or any other governmental agency or court, such
Registration Statement shall be deemed not to have become effective and the
related registration will not be deemed to have been effected.

(e) Selection of Underwriters. The Company shall have the sole and exclusive
right with respect to any Conversion Shares sold in an underwritten offering to
select the investment banker or investment bankers and manager or managers that
will serve as lead and co-managing underwriters with respect to the offering of
such Conversion Shares. No holder may participate in any underwritten offering
hereunder unless such holder (a) agrees to sell such holder’s securities on the
basis provided in any underwriting arrangements approved by the Company and (b)
completes and executes all questionnaires, powers of attorney, custody
agreements, indemnities, underwriting agreements and other documents required by
such investment banker or investment bankers, or otherwise, under the terms of
such Underwritten Offering.

(f) Certain Definitions.

(1) Registration Expenses means (i) all registration, listing, qualification and
filing fees (including any NYSE or NASD filing fees), (ii) fees and
disbursements of counsel for the Company, (iii) accounting fees incident to any
such registration, (iv) blue sky fees and expenses (including counsel fees in
connection with the preparation of a Blue Sky Memorandum and legal investment
survey), (v) all reasonable expenses of any Persons incurred on behalf of the
Holders or the Company in preparing or assisting in preparing, printing,
distributing, mailing and delivering any Registration Statement, any Prospectus,
any underwriting agreements, transmittal letters, securities sales agreements,
securities certificates and other documents relating to the performance of and
compliance with this Agreement, (vi) the expenses incurred in connection with
making road show presentations and holding meetings with potential investors to
facilitate the distribution and sale of Registrable Shares which are customarily
borne by the issuer, (vii) all internal expenses of the Company (including all
salaries and expenses of officers and employees performing legal or accounting
duties) and (viii) the reasonable fees and expenses of the Holders incurred in
connection with the sale of Registrable Shares (excluding fees and expenses of
counsel for the Holders); provided, however, that Registration Expenses shall
not include any Selling Expenses.

(2) Selling Expenses means underwriting discounts, selling commissions and stock
transfer taxes applicable to the securities registered by the holders.

 

5. Representations of Preferred Holder. Preferred Holder represents and warrants
to DCDC as follows:

(a) Authorization. All action on the part of the Preferred Holder and, if
applicable, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein has been taken. The
Preferred Holder has all requisite corporate power to enter into this Agreement
and to carry out and perform its obligations under the terms of this Agreement.

(b) Acquisition for Investment. Upon conversion of the Preferred Shares, the
Preferred Holder will be acquiring the Conversion Shares for investment, for its
own account, and not for resale or with a view to distribution thereof in
violation of the Securities Act.

(c) Accredited Investor. The Preferred Holder certifies and represents to DCDC
that at the time the Preferred Holder acquires any of the Conversion Shares, the
Preferred Holder will be an “Accredited Investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act and was not organized for the
purpose of acquiring the Shares. The Preferred Holder's financial condition is
such that it is able to bear the risk of holding the Conversion Shares for an
indefinite period of time and the risk of loss of its entire investment. The
Preferred Holder has been afforded the opportunity to ask questions of and
receive answers from the management of DCDC concerning this investment and has
sufficient knowledge and experience in investing in companies similar to DCDC in
terms of DCDC's stage of development so as to be able to evaluate the risks and
merits of its investment in DCDC.

(d) No Registration. The Preferred Holder understands that the Conversion Shares
have not been and will Preferred Shares be registered under the Securities Act,
by reason of their issuance by DCDC in a transaction exempt from the
registration requirements of the Securities Act, and that the Conversion Shares
must continue to be held by the Preferred Holder unless a subsequent disposition
thereof is registered under the Securities Act or is exempt from such
registration. The Preferred Holder understands that the exemptions from
registration afforded by Rule 144 (the provisions of which are known to it)
promulgated under the Securities Act depend on the satisfaction of various
conditions, and that, if applicable. Rule 144 may afford the basis for sales
only in limited amounts.

(e) No Conflict. The execution and delivery of this Agreement by the Preferred
Holder and the consummation of the transactions contemplated hereby will not
conflict with or result in any violation of or default by the Preferred Holder
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to a
loss of a material benefit under (i) any provision of the organizational
documents of the Preferred Holder or (ii) any agreement or instrument, permit,
franchise, license, judgment, order, statute, law, ordinance, rule or
regulations, applicable to the Preferred Holder or its properties or assets.

(f) No Assignment. Preferred Holder has not assigned or in any other way
conveyed, transferred or encumbered all or any portion of the claims or rights
covered by this Agreement. Preferred Holder is executing this Agreement
voluntarily, after consultation with counsel, and with full knowledge of its
significance.



6. Representations of DCDC. DCDC represents and warrants to Preferred Holder as
follows:



(a) Authorization. All action on its part and its officers, directors and
shareholders necessary for the authorization, execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated herein has been taken. It has all requisite corporate power to
enter into this Agreement and to carry out and perform its obligations under the
terms of this Agreement.

(b) No Conflict. The execution and delivery of this Agreement by it and the
consummation of the transactions contemplated hereby will not conflict with or
result in any violation of or default by it (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to a loss of a material benefit under (i) any
provision of its organizational documents or (ii) any agreement or instrument,
permit, franchise, license, judgment, order, statute, law, ordinance, rule or
regulations, applicable to it or its properties or assets.

(c) No Assignment. It has not assigned or in any other way conveyed, transferred
or encumbered all or any portion of the claims or rights covered by this
Agreement.

 

7. Legend. Each certificate representing any of the Conversion Shares shall be
endorsed with the legend set forth below, and Preferred Holder covenants that,
except to the extent such restrictions are waived by DCDC, it shall not transfer
the Conversion Shares represented by any such certificate without complying with
the restrictions on transfer described in this Agreement and the legend endorsed
on such certificate:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION
UNDER SAID ACT AND, IF REQUESTED BY SHAREHOLDER, UPON DELIVERY OF AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO SHAREHOLDER THAT THE PROPOSED TRANSFER IS
EXEMPT FROM SAID ACT.”

 

8. Preferred Holder's General Release of Claims.

(a) As a material inducement for DCDC to enter into this Agreement, the
Preferred Holder hereby irrevocably and unconditionally releases, acquits and
forever discharges DCDC, and their respective shareholders, officers, directors,
consultants, agents, predecessors, successors, assigns, employees,
representatives, affiliates, and all persons acting by, through, under or in
concert with any of them (such persons are collectively referred to herein as
the “DCDC Parties”), whether in their individual or professional capacities,
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including reasonable
attorney’s fees and costs incurred) of any nature whatsoever, known or unknown,
suspected or unsuspected, relating to any matter up to and through the date
hereof, including, without limitation, those directly or indirectly arising out
of or in any way connected with the sale of Common Stock through such date, and
any rights of Preferred Holder under the Preferred Shares or General Release
between the Parties hereto of even date herewith.

(b) The Preferred Holder agrees not to bring any action, suit or proceeding
whatsoever (including the initiation of governmental proceedings or
investigations of any type) against any of the DCDC Parties hereto for any
matter or circumstance concerning which the Preferred Holder has released the
DCDC Parties under this Agreement. Furthermore, the Preferred Holder agrees not
to encourage any other person or suggest to any other person that he or it
institute any legal action against the DCDC Parties.

9. Miscellaneous.

(a) Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.

(b) Expenses. Each party will bear its own costs and expenses in connection with
this Agreement.

(c) Assignment. The rights and obligations of the Parties hereto shall inure to
the benefit of and shall be binding upon the authorized successors and permitted
assigns of each party. Neither party may assign its rights or obligations under
this Agreement or designate another person (i) to perform all or part of its
obligations under this Agreement or (ii) to have all or part of its rights and
benefits under this Agreement, in each case without the prior written consent of
the other party. In the event of any assignment in accordance with the terms of
this Agreement, the assignee shall specifically assume and be bound by the
provisions of the Agreement by executing and agreeing to an assumption agreement
reasonably acceptable to the other party.

(d) Survival. The respective representations and warranties given by the parties
hereto, and the other covenants and agreements contained herein, shall survive
the Closing Date and the consummation of the transactions contemplated herein
for a period of one year, without regard to any investigation made by any party.

(e) Counterparts. This Agreement may be executed in a number of counterparts,
each of which together, shall for all purposes constitute one Agreement, binding
on all of the parties hereto, notwithstanding that all such parties have not
signed the same counterpart.

(f) Governing Law. The laws of the State of New York will govern this Agreement,
its interpretation and construction, and all issues pertaining to it, without
regard to any conflict of law rule or principle that would give effect to the
laws of another jurisdiction.

(g) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the personal representatives and successors of the respective
parties.

(h) Severability. If any provision of this Agreement is invalid, illegal or
unenforceable under any applicable statute or rule of law, it is to that extent
to be deemed omitted. The remainder of the Agreement shall be valid and
enforceable to the maximum extent possible.

(i) Entire Agreement. This Agreement between the Parties constitutes the entire
agreement between the Parties hereto respecting the subject matter hereof and
supersedes all prior agreements, negotiations, understandings, representations
and statements respecting the subject matter hereof, whether written or oral. No
modification, alteration, waiver or change in any of the terms of this Agreement
shall be valid or binding upon the parties hereto unless made in writing and
duly executed by DCDC and the Preferred Holder.

 

 

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
and delivered this Agreement as of the date first above written.



DIGITAL CREATIVE DEVELOPMENT CORPORATION

a Delaware corporation

 

By: /s/ Gary Herman

 

Name: Gary Herman

 

Title: President

 

Date: 6/5/13

 

DIGITAL CREATIVE DEVELOPMENT CORPORATION

a Utah corporation

 

By: /s/ Gary Herman

 

Name: Gary Herman

 

Title: President

 

Date: 6/5/13

 

PREFERRED HOLDER

 



By: /s/ Kristian Sigurdsson

 

Name: Kristian Sigurdsson

 

Title (if applicable): Managing Director

 

Date: 6/5/13



